Name: 2012/31/EU: Commission Implementing Decision of 21Ã December 2011 amending Annex I to Decision 2007/275/EC concerning the lists of animals and products to be subject to controls at border inspection posts under Council Directives 91/496/EEC and 97/78/EC (notified under document C(2011) 9517) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: agricultural policy;  tariff policy;  animal product;  trade;  foodstuff;  agricultural activity
 Date Published: 2012-01-24

 24.1.2012 EN Official Journal of the European Union L 21/1 COMMISSION IMPLEMENTING DECISION of 21 December 2011 amending Annex I to Decision 2007/275/EC concerning the lists of animals and products to be subject to controls at border inspection posts under Council Directives 91/496/EEC and 97/78/EC (notified under document C(2011) 9517) (Text with EEA relevance) (2012/31/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), and in particular Article 4(5) thereof, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (2), and in particular Article 3(5) thereof, Whereas: (1) Directive 91/496/EEC provides for veterinary checks in respect of animals from third countries entering the Union to be carried out by the Member States in accordance with that Directive. (2) Directive 97/78/EC provides for veterinary checks on certain products of animal origin and certain plant products introduced into the Union from third countries. (3) Those Directives provide that the customs authorities of the Member States are not to allow the importation into the Union of the animals and products concerned unless those veterinary checks have been carried out with satisfactory results at border inspection posts. (4) Commission Decision 2007/275/EC (3) provides that the animals and products of animal origin listed in Annex I thereto are to be subjected to veterinary checks at border inspection posts in accordance with Directives 91/496/EEC and 97/78/EC (the veterinary checks). (5) The animals and products required to undergo the veterinary checks should be clearly identifiable. Accordingly, the list set out in Annex I to Decision 2007/275/EC should be brought into line with the terminology and references laid down in Regulation (EC) No 1069/2009 of the European Parliament and of the Council of 21 October 2009 laying down health rules as regards animal by-products and derived products not intended for human consumption and repealing Regulation (EC) No 1774/2002 (Animal by-products Regulation) (4) and Commission Regulation (EU) No 142/2011 of 25 February 2011 implementing Regulation (EC) No 1069/2009 of the European Parliament and of the Council laying down health rules as regards animal by-products and derived products not intended for human consumption and implementing Council Directive 97/78/EC as regards certain samples and items exempt from veterinary checks at the border under that Directive (5). (6) The list set out in Annex I to Decision 2007/275/EC sets out animals and products according to the Combined Nomenclature (CN), as provided for in Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (6), as a first reference to select consignments that are to be submitted to the veterinary checks. (7) The CN codes laid down in that Regulation have been updated several times since the date of adoption of Decision 2007/275/EC. Considerable changes were introduced to CN codes for products of animal origin. In addition, Annex I to Regulation (EEC) No 2658/87, as amended by Commission Regulation (EU) No 1228/2010 (7) introduced CN codes for the movements of specific goods, such as for ship supply. As those CN codes might concern products of animal origin, they should be added to the list set out in Annex I to Decision 2007/275/EC. (8) The Unions Trade Control and Expert System (Traces) set up by Commission Decision 2004/292/EC of 30 March 2004 on the introduction of the Traces system and amending Decision 92/486/EEC (8) initially identified animals and products of animal origin with the four digit headings of the CN. Traces has subsequently been updated and certain animals and products of animal origin can be identified by their six or eight digit subheadings of the CN codes to avoid misclassification of goods. Relevant references in the list set out in Annex I to Decision 2007/275/EC should be amended accordingly. (9) For certain CN codes, Decision 2007/275/EC is only concerned with a fraction of the scope of the relevant Chapter or heading of the CN. In such cases, column 3 of the list set out in Annex I to that Decision refers to the applicable Union veterinary legislation and provides details of the animals and products which are to be subjected to veterinary checks. Taking account of the terminology and references now provided for in Regulation (EC) No 1069/2009 and in Regulation (EU) No 142/2011, those references in Decision 2007/275/EC should be updated to take account of current Union legislation. (10) In the interest of consistency of Union legislation, the list set out in Annex I to Decision 2007/275/EC should be updated to take account of the recent amendments to the CN codes and to the necessary references in column 3 of the list. (11) The list set out in Annex I to Decision 2007/275/EC should therefore be replaced by the list in the Annex to this Decision. Decision 2007/275/EC should therefore be amended accordingly. (12) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annex I to Decision 2007/275/EC is replaced by the text in the Annex to this Decision. Article 2 This Decision shall apply from 1 January 2012. Article 3 This Decision is addressed to the Member States. Done at Brussels, 21 December 2011. For the Commission John DALLI Member of the Commission (1) OJ L 268, 24.9.1991, p. 56. (2) OJ L 24, 30.1.1998, p. 9. (3) OJ L 116, 4.5.2007, p. 9. (4) OJ L 300, 14.11.2009, p. 1. (5) OJ L 54, 26.2.2011, p. 1. (6) OJ L 256, 7.9.1987, p. 1. (7) OJ L 336, 21.12.2010, p. 17. (8) OJ L 94, 31.3.2004, p. 63. ANNEX ANNEX I LIST OF ANIMALS AND PRODUCTS SUBJECT TO VETERINARY CHECKS AS REFERRED TO IN ARTICLE 3 This list sets out animals and products according to the goods nomenclature in use in the Union to determine the selection of consignments that must be submitted to veterinary checks at a border inspection post. Notes to the table: 1. General remarks These general remarks are added to certain chapters to clarify, which animals or products would be covered with the relevant chapter. In addition, where necessary, reference is made to the specific requirements laid down in the fourth column import and transit conditions  of various tables set out in Annexes XIII and XIV to Regulation (EU) No 142/2011, similar as in Column (3) of this list. 2. Note to Chapter These chapter notes are explanations, where necessary extracted, from the Notes to the individual Chapters of the Combined Nomenclature (CN) as laid down in Annex I to Regulation (EEC) No 2658/87. 3. Extract from the Harmonised System Explanatory Notes Additional information on the different Chapters has been extracted, where necessary, from the Harmonised System Explanatory Notes of the World Customs Organisation from 2007. 4. Column (1)  CN code This column indicates the CN code. The CN, established by Regulation (EEC) No 2658/87, is based on the international Harmonised Commodity Description and Coding System (HS) drawn up by the Customs Cooperation Council, now the World Customs Organisation (WCO), adopted by the International Convention, concluded in Brussels on 14 June 1983 and approved on behalf of the European Economic Community by Council Decision 87/369/EEC (1) ( the HS Convention ). The CN reproduces the headings and subheadings of the HS to six digits, with only the seventh and eighth figures creating further subheadings which are specific to it. Where a four digit code is used: unless otherwise specified, all products prefixed with or covered by these four digits must be submitted to veterinary checks at a border inspection post. In most of these cases, the relevant CN codes included in the Traces system set up by Decision 2004/292/EC are broken down to the six or eight digit code. Where only certain specified products under any four, six or eight digit code are required to be submitted to veterinary checks and no specific subdivision under this code exists in the CN, the code is marked Ex (for example, Ex30 02: veterinary checks required only for animal derived material, including hay and straw, and not for the entire heading, subheading or CN code). The relevant codes are also included in the Traces system. 5. Column (2)  Description The description of the goods is as laid down in the description column of the CN in Annex I to Regulation (EEC) No 2658/87. For further explanation of the exact coverage of the Common Customs Tariff, please refer to the latest amendment to that Annex. 6. Column (3)  Qualification and explanation This column gives details of the animals or products covered. Further information on the animals or products covered in the different Chapters of the CN can be found in the latest version of the Explanatory Notes to the Combined Nomenclature of the European Union (2). For updated information, please refer to the latest amendment or consolidated version of these Explanatory Notes. For certain live animals (such as reptiles, amphibians, insects, worms, or other invertebrates) and certain animal products, no specific Union import conditions have currently been agreed; therefore, no harmonised import certificates currently exist. However, conditions for imports of live animals, not specified in other Union legislation, fall within the scope of Directive 92/65/EC (3). In addition, for such animals, national rules on the documentation accompanying such consignments apply. Official veterinarians must examine the consignments and issue a Common Veterinary Entry Document (CVED) as appropriate to indicate that the veterinary checks have been carried out and that the animals may be released for free circulation. Products derived from animal by-products covered by Regulation (EC) No 1069/2009 and (EU) No 142/2011 are not specifically identified in Union law. Veterinary checks must be carried out on products that are partly processed but remain raw products to be further processed in an approved or registered establishment at destination. Official veterinarians at border inspection posts must assess and specify, when necessary, if a derived product is sufficiently processed to not require further the veterinary checks provided for in Union legislation. TABLE Without prejudice to the rules for the interpretation of the CN, the wording for the description of goods in column 2 is considered to be of indicative value only, since the goods covered by this Decision are determined, within this Annex, by CN codes. Where there is an Ex  symbol in front of a CN code, the goods covered by this Decision are determined by the scope of the CN code and by that of the corresponding description in column (2) and the qualification and explanation in column (3). CHAPTER 1 Live animals Note to Chapter 1 1. This chapter covers all live animals, except: (a) fish and crustaceans, molluscs and other aquatic invertebrates, of heading 0301, 0306, 0307 or 0308; (b) cultures of micro-organisms and other products of heading 3002 and (c) animals of heading 9508. Extract from the Harmonised System Explanatory Notes Heading 0106 includes, inter alia, the following domestic or wild animals: (A) Mammals (1) Primates. (2) Whales, dolphins and porpoises (mammals of the order Cetacea); manatees and dugongs (mammals of the order Sirenia); seals, sea lions and walruses (mammals of the suborder Pinnipedia). (3) Other (such as reindeer, cats, dogs, lions, tigers, bears, elephants, camels, zebras, rabbits, hares, deer, antelope, chamois, foxes, mink, and other animals for fur farms). (B) Reptiles (including snakes and turtles) (C) Birds (1) Birds of Prey. (2) Psittaciformes (including parrots, parakeets, macaws and cockatoos). (3) Other (such as partridges, pheasants, quail, woodcocks, snipe, pigeons, grouse, ortolan, wild ducks, wild geese, thrushes, blackbirds, larks, finches, tits, humming birds, peacocks, swans, and other birds not specified in heading 0105). (D) Other, such as bees (whether or not travelling in boxes or cages or hives), other insects, frogs. CN code Description Qualification and explanation (1) (2) (3) 0101 Live horses, asses, mules and hinnies All 0102 Live bovine animals All 0103 Live swine All 0104 10 Live sheep All 0104 20 Live goats All 0105 Live poultry, that is to say, fowls of the species Gallus domesticus, ducks, geese, turkeys and guinea fowls All 0106 Other live animals All, covers all animals from the following subheadings: 0106 11 00 (primates) 0106 12 00 (whales, dolphins and porpoises (mammals of the order Cetacea); manatees and dugongs (mammals of the order Sirenia); seals, sea lions and walruses (mammals of the suborder Pinnipedia) 0106 13 00 (camels and other camelids (Camelidae)) 0106 14 10 (domestic rabbits) 0106 14 90 (other rabbits and hares than domestic rabbits) 0106 19 00 (other): mammals other than those of heading 0101, 0102, 0103, 0104, 0106 11, 0106 12, 0106 13 and 0106 14; covers dogs and cats 0106 20 00 (reptiles, including snakes and turtles) 0106 31 00 (birds: birds of prey) 0106 32 00 (birds: psittaciformes, including parrots, parakeets, macaws and cockatoos) 0106 33 00 (ostriches; emus (dromaius novaehollandiae) 0106 39 (other): covers birds, other than those of heading 0105, 0106 31, 0106 32 and 0106 33, including pigeons. 0106 41 00 (bees) 0106 49 00 (other insects than bees) 0106 90 00 (other): all other live animals not covered elsewhere, other than mammals, birds and reptiles. Live frogs whether for vivaria to be kept alive, or to be killed for human consumption, are covered by this heading. CHAPTER 2 Meat and edible meat offal Note to Chapter 2 1. This chapter does not cover: (a) Products of a kind described in headings 0201 to 0208 or 0210 unfit or unsuitable for human consumption; (b) guts, bladders or stomachs of animals (heading 0504) or animal blood (heading 0511 or 3002); or (c) animal fat, other than the products of heading 0209 (Chapter 15). CN code Description Qualification and explanation (1) (2) (3) 0201 Meat of bovine animals, fresh or chilled All 0202 Meat of bovine animals, frozen All 0203 Meat of swine, fresh, chilled or frozen All 0204 Meat of sheep or goats, fresh, chilled or frozen All 0205 00 Meat of horses, asses, mules or hinnies, fresh, chilled or frozen All 0206 Edible offal of bovine animals, swine, sheep, goats, horses, asses, mules or hinnies, fresh, chilled or frozen All 0207 Meat and edible offal, of the poultry of heading 0105, fresh, chilled or frozen All 0208 Other meat and edible meat offal, fresh, chilled or frozen All, excludes: raw material not intended/suitable for human consumption. This covers other raw material for the production of gelatine or collagen for human consumption. Covers all meat and edible meat offal from the following subheadings: 0208 10 (of rabbits or hares) 0208 30 00 (of primates) 0208 40 (of whales, dolphins and porpoises (mammals of the order Cetacea); of manatees and dugongs (mammals of the order Sirenia); of seals, sea lions and walruses (mammals of the suborder Pinnipedia)) 0208 50 00 (of reptiles, including snakes and turtles) 0208 60 00 (of camels and other camelids (Camelidae)) 0208 90 (other: of domestic pigeons, of game other than of rabbits or hares): covers meat of quails, reindeer or any other mammal species. Covers frogs legs under CN code 0208 90 70. 0209 Pig fat, free of lean meat, and poultry fat, not rendered or otherwise extracted, fresh, chilled, frozen, salted, in brine, dried or smoked. All, covers both fat and processed fat as described in column 2. 0210 Meat and edible meat offal, salted, in brine, dried or smoked; edible flours and meals of meat or meat offal. All, covers meat, meat products and other products of animal origin. Covers processed animal protein and dried pigs ears for human consumption. Bones for human consumption are covered under heading 0506. Sausages are covered under heading 1601. Greaves are covered under heading 2301. CHAPTER 3 Fish and crustaceans, molluscs and other aquatic invertebrates General remarks This chapter covers both live fish for breeding and reproduction, live ornamental fish, and live fish or live crustaceans transported alive but imported for human consumption. All products in this chapter are subject to veterinary checks. Notes to Chapter 3 (extract from the Notes to this Chapter of the Combined Nomenclature (CN) as laid down in Annex I to Regulation (EEC) No 2658/87) 1. This chapter does not cover: (a) mammals of heading 0106; (b) meat of mammals of heading 0106 (heading 0208 or 0210); (c) fish (including livers and roes thereof) or crustaceans molluscs or other aquatic invertebrates, dead and unfit or unsuitable for human consumption by reason of either their species or their condition (Chapter 5); flours, meals or pellets of fish or of crustaceans, molluscs or other aquatic invertebrates unfit for human consumption (heading 2301); or (d) caviar or caviar substitutes prepared from fish eggs (heading 1604). CN code Description Qualification and explanation (1) (2) (3) 0301 Live fish All: covers trout, eels, carp, or any other species or any fish imported for breeding or reproduction. Live fish imported for immediate human consumption are treated for veterinary checks purposes as if they were products. Covers ornamental fish in subheading 0301 10. 0302 Fish, fresh or chilled, excluding fish fillets and other fish meat of heading 0304 All; covers livers and roes, fresh or chilled, in CN code 0302 90 00. 0303 Fish, frozen, excluding fish fillets and other fish meat of heading 0304 All; covers livers and roes, frozen, in subheading 0303 90. 0304 Fish fillets and other fish meat (whether or not minced), fresh, chilled or frozen. All 0305 Fish, dried, salted or in brine; smoked fish, whether or not cooked before or during the smoking process; flours, meals and pellets of fish, fit for human consumption. All, covers other fishery products such as flours, meals and pellets fit for human consumption made from fish, covers fish heads, tails and maws and other fishery products. 0306 Crustaceans, whether in shell or not, live, fresh, chilled, frozen, dried, salted or in brine; smoked crustaceans, whether in shell or not, whether or not cooked before or during the smoking process; crustaceans, in shell, cooked by steaming or by boiling in water, whether or not chilled, frozen, dried, salted or in brine; flours, meals and pellets of crustaceans, fit for human consumption. All: live crustaceans imported for immediate human consumption are considered and treated for veterinary checks purposes as if they were products. Covers ornamental sea monkeys and their cysts for use as pet animals; and all live ornamental crustaceans as provided for by Commission Regulation (EC) No 1251/2008 (4). 0307 Molluscs, whether in shell or not, live, fresh, chilled, frozen, dried, salted or in brine; smoked molluscs, whether in shell or not, whether or not cooked before or during the smoking process; flours, meals and pellets of molluscs, fit for human consumption. This covers molluscs that may have been cooked and then smoked. Other cooked molluscs are covered in heading 1605. Covers live ornamental molluscs as provided for by Regulation (EC) No 1251/2008. Live molluscs imported for immediate human consumption are considered and treated for veterinary checks purposes as if they were products. Covers all from the subheadings 0307 11 to 0307 99, such as the following examples: 0307 60 (snails other than sea snails): covers terrestrial gastropods of the species Helix pomatia, Helix aspersa, Helix lucorum and species of the family Achatinidae. Covers live snails (including fresh water snails) for immediate human consumption and also snail meat for human consumption. Covers lightly pre cooked or pre-processed snails. Further processed products are covered in heading 1605. 0307 91 00 (live, fresh, or chilled other molluscs than oysters, scallops, mussels, cuttle fish, octopus, snails other than sea snails, clams, cockles, ark shells, abalones; but including flours, meals and pellets thereof; fit for human consumption): covers meat of sea water snail species, whether in shell or not. 0307 99 (other molluscs than oysters, scallops, mussels, cuttle fish, octopus, snails other than sea snails, clams, cockles, ark shells, abalones other than live, fresh or chilled; but including flours, meals and pellets thereof; fit for human consumption). 0308 Aquatic invertebrates other than crustaceans and molluscs, live, fresh, chilled, frozen, dried, salted or in brine; smoked aquatic invertebrates other than crustaceans and molluscs, whether or not cooked before or during the smoking process; flours, meals and pellets of aquatic invertebrates other than crustaceans and molluscs, fit for human consumption. All CHAPTER 4 Dairy produce; birds eggs; natural honey; edible products of animal origin, not elsewhere specified or included Notes to Chapter 4 1. The expression milk  means full-cream milk or partially or completely skimmed milk. 2. For the purposes of heading 0405: (a) the term butter  means natural butter, whey butter or recombined butter (fresh, salted or rancid, including canned butter) derived exclusively from milk, with a milkfat content of 80 % or more but not more than 95 % by weight, a maximum milk solids-not-fat content of 2 % by weight and a maximum water content of 16 % by weight. Butter does not contain added emulsifiers, but may contain sodium chloride, food colours, neutralising salts and cultures of harmless lactic-acid-producing bacteria; (b) the expression dairy spreads  means a spreadable emulsion of the water-in-oil type, containing milkfat as the only fat in the product, with a milkfat content of 39 % or more but less than 80 % by weight. 3. Products obtained by the concentration of whey and with the addition of milk or milkfat are to be classified as cheese in heading 0406 provided that they have the three following characteristics: (a) a milkfat content, by weight of the dry matter, of 5 % or more; (b) a dry matter content, by weight, of at least 70 % but not exceeding 85 %; and (c) they are moulded or capable of being moulded. 4. This chapter does not cover: (a) products obtained from whey, containing by weight more than 95 % lactose, expressed as anhydrous lactose calculated on the dry matter (heading 1702); or (b) albumins (including concentrates of two or more whey proteins, containing by weight more than 80 % whey proteins, calculated on the dry matter) (heading 3502) or globulins (heading 3504). Extract from the Harmonised System Explanatory Notes Heading 0408 covers whole eggs not in shell, and egg yolks of all birds. The products of this heading may be fresh, dried, cooked by steaming or by boiling in water, moulded (e.g. cylindrical long eggs ), frozen or otherwise preserved. All these fall in the heading whether or not containing added sugar or other sweetening matter and whether for use as food or for industrial purposes (e.g., in tanning). This heading does not cover (a) Oil of egg yolk (heading 1506). (b) Egg preparations containing seasoning, spices or other additives (heading 2106). (c) Lecithin (heading 2923). (d) Separate egg white (egg albumin) (heading 3502). Extract from the Harmonised System Explanatory Notes Heading 0409 covers honey produced by bees (Apis mellifera) or by other insects, centrifuged or in the comb or containing comb chunks, provided that neither sugar nor other substance has been added. Such honey may be designated by floral source, origin or colour. Heading 0409excludes artificial honey and mixtures of natural and artificial honey (heading 1702). Extract from the Harmonised System Explanatory Notes Heading 0410 covers products of animal origin suitable for human consumption, not specified or included elsewhere in the Combined Nomenclature. This includes: (a) turtles eggs. (b) salanganes nests ( birds nests ). Heading 0410excludes animal blood, edible or not, liquid or dried (heading 0511 or 3002). CN code Description Qualification and explanation (1) (2) (3) 0401 Milk and cream, not concentrated nor containing added sugar or other sweetening matter. All: milk covers milk that is raw, pasteurised, or thermised, including frozen. Covers fractions of milk. Milk for animal feed is covered under this heading, whereas animal feed containing milk is covered in heading 2309. Milk for therapeutic/prophylactic uses is covered in heading 3001. 0402 Milk and cream, concentrated or containing added sugar or other sweetening matter. All, including milk for infants. 0403 Buttermilk, curdled milk and cream, yogurt, kephir and other fermented or acidified milk and cream, whether or not concentrated or containing added sugar or other sweetening matter or flavoured or containing added fruit, nuts or cocoa. All, covers cream, flavoured or containing fruits, frozen and fermented milk, for human consumption. Ice cream is covered in heading 2105. Beverages containing milk flavoured with cocoa or other substances are covered in heading 2202. 0404 Whey, whether or not concentrated or containing added sugar or other sweetening matter; products consisting of natural milk constituents, whether or not containing added sugar or other sweetening matter, not elsewhere specified or included. All, covers milk products for infants. Covers in CN code 0404 10 48 bovine colostrum, in liquid form, defatted and de-caseinated, for human consumption, and in CN code 0404 90 21 spray-dried, reduced-fat colostrum powder which has not been de-caseinated, for human consumption. 0405 Butter and other fats and oils derived from milk; dairy spreads. All: covers dairy spreads. 0406 Cheese and curd All 0407 Birds eggs, in shell, fresh, preserved or cooked. All, covers hatching eggs and specified pathogen free eggs (SPF), fertilised eggs for incubation (0407 11 and 0407 19). Covers fresh eggs (0407 21 to 0407 29) and other eggs (0407 90), not fit and fit for human consumption. Covers 100 year old eggs . Egg albumin not fit and fit for human consumption is covered in heading 3502. 0408 Birds eggs, not in shell, and egg yolks, fresh, dried, cooked by steaming or by boiling in water, moulded, frozen or otherwise preserved, whether or not containing added sugar or other sweetening matter. All: this heading covers egg products whether or not heat treated and products not fit for human consumption. 0409 00 00 Natural honey All 0410 00 00 Edible products of animal origin, not elsewhere specified or included. All This heading covers royal jelly  and propolis (used in manufacture for pharmaceutical products and food supplements) and other animal derived material for human consumption, except bones (which are covered in 0506). Insects or insect eggs for human consumption are covered in this CN code. CHAPTER 5 Products of animal origin, not elsewhere specified or included General remarks Specific requirements for certain products in this chapter are laid down in Table 2 of Section 1 of Chapter II of Annex XIV to Regulation (EU) No 142/2011: Row 7: pig bristles Row 8: untreated hair Row 9: treated feathers and parts of feathers. The terms untreated  and treated  are defined for the relevant product in Annex I to Regulation (EU) No 142/2011. Notes to Chapter 5 (extract from the Notes to this Chapter of the Combined Nomenclature (CN) as laid down in Annex I to Regulation (EEC) No 2658/87) 1. This chapter does not cover: (a) edible products (other than guts, bladders and stomachs of animals, whole and pieces thereof, and animal blood, liquid or dried); (b) hides or skins (including furskins), other than goods of heading 0505 and parings and similar waste of raw hides or skins of heading 0511 (Chapter 41 or 43); (c) animal textile materials, other than horsehair and horsehair waste (Section XI); or (d) prepared knots or tufts for broom or brush making (heading 9603). 3. Throughout the nomenclature, elephant, hippopotamus, walrus, narwhal and wild boar tusks, rhinoceros horns and the teeth of all animals are regarded as ivory . 4. Throughout the nomenclature, the expression horsehair  means hair of the manes or tails of equine or bovine animals. Extract from the Harmonised System Explanatory Notes Heading 0505 covers (1) Skins and other parts of birds (e.g., heads, wings) with their feathers or down, and (2) Feathers and parts of feathers (whether or not with trimmed edges), and down, provided they are either unworked, or merely cleaned, disinfected or treated for preservation but not otherwise worked or mounted. Heading 0505 also covers powder, meal and waste of feathers or parts of feathers. CN code Description Qualification and explanation (1) (2) (3) 0502 10 00 Pigs, hogs or boars bristles and hair and waste thereof. All, treated and untreated. Untreated pigs bristles means pig bristles that have not undergone factory washing, been obtained from tanning, or been treated by some other method to ensure that no pathogens remain. 0504 00 00 Guts, bladders and stomachs of animals (other than fish), whole and pieces thereof, fresh, chilled, frozen, salted, in brine, dried or smoked. All: covers stomachs, bladders and intestines cleaned salted dried or heated of bovine, porcine, ovine, caprine, or of poultry origin. Ex05 05 Skins and other parts of birds, with their feathers or down, feathers and parts of feathers (whether or not with trimmed edges) and down, not further worked than cleaned, disinfected or treated for preservation; powder and waste of feathers or parts of feathers. All: including game trophies of birds, but excluding treated decorative feathers, treated feathers carried by travellers for their private use or consignments of treated feathers sent to private individuals for non-industrial purposes. Article 25(1)(b) of Regulation (EU) No 142/2011 prohibits the importation into and transit through the Union of untreated feathers and parts of feathers and down. Veterinary checks are applicable for feathers independent from their treatment as referred to in point C of Chapter VII of Annex XIII to Regulation (EU) No 142/2011. Further specific requirements for game trophies are laid down in Section 5 of Chapter II of Annex XIV to Regulation (EU) No 142/2011. Section 6 of Chapter II of Annex XIV to Regulation (EU) No 142/2011 covers feathers used for stuffing, down, raw or other feathers. 0506 Bones and horn-cores, un-worked, defatted, simply prepared (but not cut to shape), treated with acid or de-gelatinised; powder and waste of these products. Covers bones for production of gelatine, or collagen if derived from carcases that have been slaughtered for human consumption and bone flour for human consumption. Specific requirements for such products not intended for human consumption are laid down in Row 6 (game trophies) and in Row 11 (bones and bone products (excluding bone meal), horns and horn products (excluding horn meal) and hooves and hoof products (excluding hoof meal) for uses other than as feed material, organic fertiliser or soil improver) of Table 2 of Section 1 of Chapter II of Annex XIV to Regulation (EU) No 142/2011. 0507 Ivory, tortoise-shell, whalebone and whalebone hair, horns, antlers, hooves, nails, claws and beaks, un-worked or simply prepared but not cut to shape; powder and waste of these products. Specific requirements for game trophies are laid down in Row 6 of Table 2 of Section 1 of Chapter II of Annex XIV to Regulation (EU) No 142/2011. Covers treated game trophies from birds and ungulates being solely bones, horns, hooves, claws, antlers, teeth, hides or skins from third countries. Ex05080000 Coral and similar materials, unworked or simply prepared but not otherwise worked; shells of molluscs, crustaceans or echinoderms and cuttle-bone, unworked or simply prepared but not cut to shape, powder and waste thereof. Empty shells for food use and use as raw material for glucosamine. In addition, shells containing soft tissue and flesh used for different purposes are covered under Article 10(k)(i) of Regulation (EC) No 1069/2009. Ex05100000 Ambergris, castoreum, civet and musk, cantharides, bile, whether or not dried; glands and other animal products used in the preparation of pharmaceutical products, fresh, chilled, frozen or otherwise provisionally preserved Specific requirements are laid down in Row 14 of Table 2 of Section 1 of Chapter II of Annex XIV to Regulation (EU) No 142/2011 for animal by-products for the manufacture of petfood other than raw petfood and of derived products for uses outside the feed chain (for pharmaceuticals and other technical products). Glands, other animal products and bile are covered by this code. Dried glands and products are covered by heading 3001. 0511 Animal products not elsewhere specified or included; dead animals of Chapter 1 or 3, unfit for human consumption. All, covers subheadings 0511 10 to 0511 99. Covers genetic material (semen and embryos of animal origin such as bovine, ovine, caprine, equine and porcine species) and animal by-products of Categories 1 and 2 materials. The following are examples of animal products falling in subheadings 0511 10 to 0511 99: 0511 10 00 (bovine semen) 0511 91 (products of fish or crustaceans, molluscs or other aquatic invertebrates): all, covers fish eggs for hatching, dead animals, animal by-products for the manufacture of petfood and for pharmaceuticals and other technical products. Covers dead animals of Chapter 3, inedible or classed unfit for human consumption, for example, daphnids, known as water fleas, and other ostracoda or phyllopods, dried, for feeding aquarium fish; covers fish bait. 0511 99 10 (sinews or tendons; parings and similar waste of raw hides and skins) 0511 99 31 (raw natural sponges of animal origin): all if for human consumption; if not for human consumption only those destined for petfood. Specific requirements for non-human consumption are set out in Row 12 of Table 2 of Section 1 of Chapter II of Annex XIV to Regulation (EU) No 142/2011. 0511 99 39 (other than raw natural sponges of animal origin): all if for human consumption; if not for human consumption only those destined for petfood. Specific requirements for non-human consumption are set out in Row 12 of Table 2 of Section 1 of Chapter II of Annex XIV to Regulation (EU) No 142/2011. 0511 99 85 (other animal products not elsewhere specified or included; dead animals of Chapter 1, unfit for human consumption): all: embryos, ova, semen and genetic material not covered in 0511 10 and of species other than bovine fall under this heading. Covers animal by-products for the manufacture of petfood or other technological products. Covers untreated horsehair, apiculture products other than waxes for apiculture or technical use, spermaceti for technical use, dead animals of Chapter 1 which are inedible or not for human consumption (for example dogs, cats, insects), animal material where the essential characteristics have not been changed, and edible animal blood not derived from fish, for human consumption. CHAPTER 12 Oil seeds and oleaginous fruits miscellaneous grains, seeds and fruit: industrial or medicinal plants: straw and fodder General remarks Only certain plant products are subject to veterinary checks, see definition of products  in Article 2(2)(a) of Directive 97/78/EC. CN code Description Qualification and explanation (1) (2) (3) Ex12129995 Bee pollen All Ex12130000 Cereal straw and husks, unprepared, whether or not chopped, ground, pressed or in the form of pellets. Covers only straw. Ex12 14 90 Swedes, mangolds, fodder roots, hay, lucerne (alfalfa), clover, sainfoin, forage kale lupines vetches and similar forage products whether or not in the form of pellets: Other than Lucerne (alfalfa) meal and pellets. Covers only hay. CHAPTER 15 Animal or vegetable fats and oils and their cleavage products; prepared edible fats; animal or vegetable waxes General remarks All animal derived fats and oils. Specific requirements for the following products are set out in Annex XIV to Regulation (EU) No 142/2011: 1. rendered fats and fish oils in Row 3 of Table 1 of Section 1 of Chapter I; 2. rendered fats from Category 2 materials for certain purposes outside the feed chain for farmed animals (for example oleo chemical purposes) in Row 17 of Table 2 of Section 1 of Chapter II; 3. fat derivatives in Row 18 of Table 2 of Section 1 of Chapter II. Fat derivatives include first stage products derived from fats and oils when in their pure state produced by a method set out in point 1 of Chapter XI of Annex XIII to Regulation (EU) No 142/2011. Derivatives mixed with other materials are subjected to veterinary checks. Notes to Chapter 15 (extract from the Notes to this Chapter of the Combined Nomenclature (CN) as laid down in Annex I to Regulation (EEC) No 2658/87) 1. This chapter does not cover: (a) pig fat or poultry fat on heading 0209; (b) cocoa butter, fat and oil (heading 1804); (c) edible preparations containing by weight more than 15 % of the products of heading 0405 (generally Chapter 21); (d) greaves (heading 2301) or residues of headings 2304 to 2306; ¦ 3. Heading 1518 does not cover fats or oils or their fractions, merely denatured, which are classified in the heading appropriate to the corresponding undenatured fats and oils and their fractions. 4. Soap stocks, oil foots and dregs, stearin pitch, glycerol pitch and wool grease residues fall in heading 1522. Extract from the Harmonised System Explanatory Notes Heading 1516 covers animal and vegetable fats and oils, which have undergone a specific chemical transformation of a kind mentioned below, but have not been further prepared. The heading also covers similarly treated fractions of animal or vegetable fats and oils. Hydrogenation, which is affected by bringing the products into contact with pure hydrogen at a suitable temperature and pressure in the presence of a catalyst (usually finely divided nickel), raises the melting points of fats and increases the consistency of oils by transforming unsaturated glycerides into saturated glycerides of higher melting points. CN code Description Qualification and explanation (1) (2) (3) 1501 Pig fat (including lard) and poultry fat, other than that of heading 0209 or 1503. All 1502 Fats of bovine animals, sheep or goats, other than those of heading 1503. All 1503 00 Lard stearin, lard oil, oleostearin, oleo-oil and tallow oil, not emulsified or mixed or otherwise prepared. All 1504 Fats and oils and their fractions, of fish or marine mammals, whether or not refined, but not chemically modified. All, fish oils  and oils from fishery products and marine mammals. Miscellaneous edible preparations are covered in Chapter 21. 1505 00 Wool grease and fatty substances derived therefrom (including lanolin). All, import without restrictions may be possible for treated wool as referred to in point B of Chapter VII of Annex XIII to Regulation (EU) No 142/2011, if in compliance with the rules referred to in Article 41 of Regulation (EC) No 1069/2009. 1506 00 00 Other animal fats and oils and their fractions, whether or not refined, but not chemically modified. All Unsplit fats or oils, and also their initial fractions produced by a method set out in point 1 of Chapter XI of Annex XIII to Regulation (EU) No 142/2011. 1516 10 Animal fats and oils and their fractions, partly or wholly hydrogenated, inter-esterified, re-esterified or elaidinised, whether or not refined, but not further prepared. All: animal fats and oils. For veterinary checks fat derivatives include first stage products derived from animal fats and oils when in their pure state produced by a method set out in point 1 of Chapter XI of Annex XIII to Regulation (EU) No 142/2011. Ex15 17 Margarine, edible mixtures or preparations of animal or vegetable fats or oils or of fractions of different fats or oils of this chapter, other than edible fats or oils or their fractions of heading 1516. Containing animal fats and oils only. Ex15180091 Animal or vegetable fats and oils and their fractions, boiled, oxidised, dehydrated, sulphurised, blown, polymerised by heat in vacuum or in inert gas or otherwise chemically modified, excluding those of heading 1516. Animal fats and oils only, rendered. Fat derivatives produced by a method set out in point 1 of Chapter XI of Annex XIII to Regulation (EU) No 142/2011. Specific requirements are set out in Row 17 (rendered fats) and Row 18 (fat derivatives) of Table 2 of Section 1 of Chapter II of Annex XIV to Regulation (EU) No 142/2011. 1518 00 95 Inedible mixtures or preparations of animal or of animal and vegetable fats and oils and their fractions. All: fats and oil preparations derived from animals. Fat derivatives produced by a method set out in point 1 of Chapter XI of Annex XIII to Regulation (EU) No 142/2011. Ex15180099 Other Only if fat from animals is contained. 1521 90 91 Raw beeswax and other insect waxes. All, covers waxes in natural combs, raw beeswax for apiculture or technical purposes. Article 25(1)(c) of Regulation (EU) No 142/2011 prohibits the importation into and transit through the Union of beeswax in the form of honeycomb. Specific requirements for apiculture by-products are set out in Row 10 of Table 2 of Section 1 of Chapter II of Annex XIV to Regulation (EU) No 142/2011. 1521 90 99 Beeswax and other insect waxes, whether or not refined or coloured, other than raw. All, covers waxes, processed or refined, whether or not bleached or coloured, for apiculture or technical purposes. Specific requirements for apiculture by-products are set out in Row 10 of Table 2 of Section 1 of Chapter II of Annex XIV to Regulation (EU) No 142/2011. Apiculture by-products other than beeswaxes must be submitted for veterinary checks under CN code 0511 99 85 Other . Ex15 22 00 Degras; residues resulting from the treatment of fatty substances or animal and vegetable waxes. Animal origin only. CHAPTER 16 Preparations of meat, of fish or of crustaceans, molluscs or other aquatic invertebrates General remarks This chapter covers composite products containing processed animal products. Notes to Chapter 16 1. This chapter does not cover meat, meat offal, fish, crustaceans, molluscs or other aquatic invertebrates prepared or preserved by the process specified in Chapter 2 or 3 or heading 0504. 2. Food preparations fall in this chapter provided that they contain more than 20 % by weight of sausage, meat, meat offal, blood, fish or crustaceans, molluscs or other aquatic invertebrates, or any combination thereof. In cases where the preparation contains two or more of the products mentioned above, it is classified in the heading of Chapter 16 corresponding to the component or components which predominate by weight. These provisions do not apply to the stuffed products of heading 1902 or to the preparations of heading 2103 or 2104. For preparations containing liver, the provisions of the second sentence shall not apply in determining the subheadings within heading 1601 or 1602. CN code Description Qualification and explanation (1) (2) (3) 1601 00 Sausages and similar products, of meat, meat offal or blood; food preparations based on these products. All, covers preserved meat in various forms. 1602 Other prepared or preserved meat, meat offal or blood. All, covers preserved meat in various forms. 1603 00 Extracts and juices of meat, fish or crustaceans, molluscs or other aquatic invertebrates. All, covers fish protein in gel form whether chilled or frozen. 1604 Prepared or preserved fish; caviar and caviar substitutes prepared from fish eggs; fish whole or in pieces, but not minced. All, cooked or pre-cooked culinary preparations containing or mixed with fish or fishery products. Covers surimi in CN code 1604 20 05. Covers canned fish and canned caviar in airtight containers, and also sushi (provided they are not to be classified in Chapter 19). Pasta stuffed with fish products are covered in heading 1902. So-called fish skewers (raw fishmeat/shrimps with vegetables presented on a wooden stick) are classified in CN code 1604 19 97. 1605 Crustaceans, molluscs and other aquatic invertebrates, prepared or preserved. All, including fully prepared or pre-prepared snails. Covers canned crustaceans, or other aquatic invertebrates. CHAPTER 17 Sugars and sugar confectionery Notes to Chapter 17 (extract from the Notes to this Chapter of the Combined Nomenclature (CN) as laid down in Annex I to Regulation (EEC) No 2658/87) 1. This chapter does not cover: ¦ (b) chemically pure sugars (other than sucrose, lactose, maltose, glucose and fructose) or other products of heading 2940; ¦ CN code Description Qualification and explanation (1) (2) (3) 1702 11 00 Lactose and lactose syrup, containing by weight 99 % or more lactose, expressed as anhydrous lactose, calculated on the dry matter. All, covers artificial honey and mixtures of natural and artificial honey. CHAPTER 19 Preparations of cereals, flour, starch or milk; pastry cooks products General remarks This chapter covers composite products containing processed animal products and food preparations containing unprocessed animal products. Heading 1902 [pasta, whether or not cooked or stuffed (with meat or other substances) or otherwise prepared, such as spaghetti, macaroni, noodles, lasagne, gnocchi, ravioli, cannelloni; couscous, whether or not prepared] covers only animal products contained in products of subheadings 1902 11, 1902 20, 1902 30 and 1902 40. Heading 1902 covers cooked or pre-cooked culinary preparations containing animal products as set out for composite products in Articles 4 to 6 of Decision 2007/275/EC. Notes to Chapter 19 (extract from the Notes to this Chapter of the Combined Nomenclature (CN) as laid down in Annex I to Regulation (EEC) No 2658/87) 1. This chapter does not cover: (a) except in the case of stuffed products of heading 1902, food preparations containing more than 20 % by weight of sausage, meat, meat offal, blood, fish, or crustaceans, molluscs or other aquatic invertebrates, or any combination thereof (Chapter 16); ¦ CN code Description Qualification and explanation (1) (2) (3) 1901 Malt extract; food preparations of flour, groats, meal, starch or malt extract, not containing cocoa or containing less that 40 % by weight of cocoa calculated on a totally defatted basis, not elsewhere specified or included; food preparations of goods of headings 0401 to 0404, not containing cocoa or containing less than 5 % by weight of cocoa calculated on a totally defatted basis, not elsewhere specified or included. All. Culinary preparations are covered in Chapters 16 and 21. 1902 11 00 Uncooked pasta, not stuffed or otherwise prepared, containing eggs. All 1902 20 10 Stuffed pasta, whether or not cooked or otherwise prepared containing more than 20 % by weight of fish, crustaceans, molluscs or other aquatic invertebrates. All 1902 20 30 Stuffed pasta, whether or not cooked or otherwise prepared containing more than 20 % by weight of sausages and the like, of meat and meat offal of any kind, including fats of any kind or origin. All Ex19022091 Cooked stuffed pasta. Containing animal products. Ex19022099 Other [other stuffed pasta, not cooked]. Containing animal products. Ex19 02 30 Other pasta than pasta of subheadings 1902 11, 1902 19 and 1902 20. Containing animal products. Ex19 02 40 Couscous. Containing animal products. Covers prepared couscous, for example, couscous put up with meat, vegetables and other ingredients, provided that the meat content does not exceed 20 % by weight of the preparation. Ex19049010 Prepared food obtained from rice. Containing animal products, for example, sushi (provided they are not to be classified in Chapter 16). Ex19 05 Patisseries. Covers those preparations containing meat or other animal products. CHAPTER 20 Preparations of vegetables, fruit, nuts, or other parts of plants General remarks This chapter covers composite products containing processed animal products and food preparations containing unprocessed animal products. Notes to Chapter 20 (extract from the Notes to this Chapter of the Combined Nomenclature (CN) as laid down in Annex I to Regulation (EEC) No 2658/87) 1. This chapter does not cover: ¦ (b) food preparations containing more than 20 % by weight of sausage, meat, meat offal, blood, fish or crustaceans, molluscs or other aquatic invertebrates, or any combination thereof (Chapter 16). ¦ CN code Description Qualification and explanation (1) (2) (3) Ex20 04 Other vegetables prepared or preserved otherwise than by vinegar or acetic acid, frozen, other than products of heading 2006. Covers those preparations containing animal products. Ex20 05 Other vegetables prepared or preserved otherwise than by vinegar or acetic acid, not frozen, other than products of heading 2006. Covers those preparations containing animal products. CHAPTER 21 Miscellaneous edible preparations General remarks This chapter covers composite products containing processed animal products as set out for composite products in Articles 4 to 6 of Decision 2007/275/EC and food preparations containing unprocessed animal products. Notes to Chapter 21 (extract from the Notes to this Chapter of the Combined Nomenclature (CN) as laid down in Annex I to Regulation (EEC) No 2658/87) 1. This chapter does not cover: ¦ (e) food preparations, other than products described in 2103 or 2104, containing more than 20 % by weight of sausage, meat, meat offal, blood, fish or crustaceans, molluscs or other aquatic invertebrates, or any other combinations thereof (Chapter 16). ¦ 3. For the purposes of heading 2104, the expression homogenised composite food preparations  means preparations consisting of a finely homogenised mixture of two or more basic ingredients such as meat, fish, vegetables, fruits or nuts, put up for retail sale as infant food or for dietetic purposes, in containers of a net weight content not exceeding 250 g. For the application of this definition, no account is to be taken of small quantities of any ingredients which may be added to the mixture for seasoning, preservation or other purposes. Such preparations may contain a small quantity of visible pieces of ingredients. CN code Description Qualification and explanation (1) (2) (3) Ex21039090 Sauces and preparations therefore; mixed condiments and mixed seasonings; mustard flour and meal and prepared mustard.  Other Covers those preparations containing animal products. Ex21 04 Soups and broths and preparations therefore; homogenised composite food preparations. Covers those preparations containing animal products. Ex21 05 00 Ice cream and other edible ice, whether or not containing cocoa. Covers those preparations containing raw or processed milk. Ex21 06 10 Protein concentrates and textured protein substances. Covers those preparations containing animal products as set out for composite products in Articles 4 to 6 of Decision 2007/275/EC. Ex21069092 Other food preparations not elsewhere specified or included, containing no milk fats, sucrose, isoglucose, glucose or starch or containing, by weight, less than 1,5 % milkfat, 5 % sucrose or isoglucose, 5 % glucose or starch. Covers those preparations containing animal products, for example, food supplements, cheese fondues, chondroitin, animal oils or other animal products in capsules, with or without other substances. Ex21069098 Other food preparations not elsewhere specified or included. Covers those preparations containing animal products, for example, food supplements, cheese fondues, chondroitin, animal oils or other animal products in capsules, with or without other substances. CHAPTER 22 Beverages, Spirits and Vinegar Notes to Chapter 22 (extract from the Notes to this Chapter of the Combined Nomenclature (CN) as laid down in Annex I to Regulation (EEC) No 2658/87) 3. For the purposes of heading 2202, the term non-alcoholic beverages  means beverages of an alcoholic strength by volume not exceeding 0,5 % vol. Alcoholic beverages are classified in headings 2203 to 2206 or heading 2208 as appropriate. CN code Description Qualification and explanation (1) (2) (3) Ex22 02 90 Other non-alcoholic beverages, not including fruit or vegetable juices of heading 2009. Containing products or fat of products of heading 0401 to 0404. CHAPTER 23 Residues and waste from the food industries; prepared animal fodder Note to Chapter 23 1. Heading 2309 includes products of a kind used in animal feeding, not elsewhere specified or included, obtained by processing vegetable or animal materials to such an extent that they have lost the essential characteristics of the original material, other than vegetable waste, vegetable residues and by-products of such processing. Extract from the Harmonised System Explanatory Notes Greaves are used mainly in the preparation of animal foods (e.g., dog biscuits), but they remain in heading 2301 even if suitable for human consumption. CN code Description Qualification and explanation (1) (2) (3) 2301 Flours, meals and pellets, of meat or meat offal, of fish or of crustaceans, molluscs or other aquatic invertebrates, unfit for human consumption; greaves. All, covers processed animal protein not for human consumption, meat meal not for human consumption, and greaves, whether or not for human consumption. Feather meal is covered in heading 0505. Specific requirements for processed animal protein are set out in Row 1 of Table 1 of Section 1 of Chapter I of Annex XIV to Regulation (EU) No 142/2011. Ex23 09 Preparations of a kind used in animal feeding. All, except subheadings 2309 90 20. and 2309 90 91. Covers, among other things, dog or cat food, put up for retail sale (subheading 2309 10), containing animal products and fish or marine mammal solubles (CN code 2309 90 10). Products for animal feeding purposes, including mixtures of meals (such as hoof and horn). This heading covers liquid milk, colostrum and products containing milk products, colostrum, and/or carbohydrates, all not for human consumption but for animal feeding. Covers petfood, dogchews and mixtures of meals, mixtures can include dead insects. Specific requirements for petfood including dogchews are set out in Row 12 of Table 2 of Section 1 of Chapter I of Annex XIV to Regulation (EU) No 142/2011. Covers egg products not for human consumption and other processed products of animal origin not for human consumption. Specific requirements for egg products are set out in Row 9 of Table 1 of Section 1 of Chapter I of Annex XIV to Regulation (EU) No 142/2011. CHAPTER 28 Inorganic chemicals; organic or inorganic compounds of precious metals, of rare-earth metals, of radioactive elements or of isotopes CN code Description Qualification and explanation (1) (2) (3) Ex28352500 Calcium hydrogenorthophosphate ( dicalcium phosphate ). Only of animal origin. Specific requirements for dicalcium phosphate are set out in Row 6 of Table 1 of Section 1 of Chapter I of Annex XIV to Regulation (EU) No 142/2011. Ex28352600 Other phosphates of calcium. Tricalcium phospate of animal origin only. Specific requirements for tricalcium phosphate are set out in Row 7 of Table 1 of Section 1 of Chapter I of Annex XIV to Regulation (EU) No 142/2011. CHAPTER 29 Organic chemicals CN code Description Qualification and explanation (1) (2) (3) Ex29329900 Other heterocyclic compounds with oxygen hetero-atom(s) only. Only of animal origin, for example, glucosamine-sulphat. CHAPTER 30 Pharmaceutical products General remarks Finished medicinal products are not covered by veterinary legislation for import. Intermediate products derived from Category 3 material and intended for technical uses in medical devices, in vitro diagnostics, laboratory reagents and cosmetics are included. In Heading 3001 (glands and other organs for organo-therapeutic uses, dried, whether or not powdered; extracts of glands or other organs or of their secretions for organo-therapeutic uses; heparin and its salts; other human or animal substances prepared for therapeutic or prophylactic uses, not elsewhere specified or included) only subheadings 3001 20 and 3001 90, animal derived material only, are relevant for veterinary checks. Refer to the following specific requirements in Annex XIV to Regulation (EU) No 142/2011: 1. Row 2 of Table 2 of Section 1 of Chapter II for blood products for technical products excluding from equidae, and 2. Row 3 of Table 2 of Section 1 of Chapter II for blood and blood products from equidae, and 3. Row 14 of Table 2 of Section 1 of Chapter II for animal by-products for the manufacture of petfood other than raw petfood and of derived products for uses outside the feed chain. In Heading 3002 (human blood; animal blood prepared for therapeutic, prophylactic or diagnostic uses; antisera, other blood fractions and immunological products, whether or not modified or obtained by means of biotechnological processes; vaccines, toxins, cultures of micro-organisms (excluding yeasts) and similar products) only subheadings 3002 10 and 3002 90 are relevant for veterinary checks. Human blood of 3002 90 10 and vaccines of subheadings 3002 20 and 3002 30 do not need to be subjected to veterinary checks. CN code Description Qualification and explanation (1) (2) (3) 3001 20 90 Extracts of glands or other organs or of their secretions, of other than human origin All; covers a product acting as a replacement for maternal colostrum and used in the feeding of calves. 3001 90 91 Animal substances prepared for therapeutic or prophylactic uses: heparin and its salts; All 3001 90 98 Other animal substances than heparin and its salts prepared for therapeutic or prophylactic uses, not elsewhere specified or included. All. In addition to the glands and other organs, this subheading covers the hypophysis, the suprarenal capsules and the thyroid gland; except those specified in Article 33 of Regulation (EC) No 1069/2009. Ex30021010 Antisera, whether or not modified or obtained by means of biotechnological processes. Antisera of animal origin only. Excludes finished medicinal products for the final consumer. Under heading 3002, specific requirements are set out for animal by-products covered by Table 2 of Section 1 of Chapter II of Annex XIV to Regulation (EU) No 142/2011 and specified in the following Rows: Row 2: blood products other than from equidae; Row 3: blood and blood products from equidae. Ex30021091 Haemoglobin, blood globulines and serum globulins, whether or not modified or obtained by means of biotechnological processes. Only animal derived material. Ex30021099 Other blood fractions and immunological products, whether or not modified or obtained by means of biotechnological processes, of other than human origin. Only animal derived material. 3002 90 30 Animal blood prepared for therapeutic, prophylactic or diagnostic uses. All Ex30029050 Cultures of micro organisms. Pathogens and cultures of pathogens. Ex30029090 Other. Pathogens and cultures of pathogens. Ex30069200 Waste pharmaceuticals. Only animal derived material. Pharmaceutical waste, pharmaceutical products which are unfit for their original intended purpose. CHAPTER 31 Fertilisers Notes to Chapter 31 (extract from the Notes to this Chapter of the Combined Nomenclature (CN) as laid down in Annex I to Regulation (EEC) No 2658/87) 1. This chapter does not cover: (a) animal blood of heading 0511; ¦ CN code Description Qualification and explanation (1) (2) (3) Ex31010000 Animal fertilisers, whether or not mixed together or chemically treated; fertilisers produced by mixing or chemical treatment of animal or vegetable products. Only animal derived products in an un-adulterated form. Covers guano, manure, but manure chemical mixtures used as fertilisers are excluded (for example, heading 3105). Covers manure mixed with processed animal protein, if used as fertiliser. Specific requirements for manure, processed manure or processed manure products are set out in Row 1 of Table 2 of Section 1 of Chapter II of Annex XIV to Regulation (EU) No 142/2011. CHAPTER 35 Albuminoidal substances; modified starches; glues; enzymes CN code Description Qualification and explanation (1) (2) (3) Ex35 01 Casein, caseinates and other casein derivatives; casein glues. Casein for human consumption, animal feeding or technical purposes. Specific requirements for milk, milk-based products and colostrum not for human consumption are set out in Row 4 of Table 1 of Section 1 of Chapter I of Annex XIV to Regulation (EU) No 142/2011. Ex35 02 Albumins (including concentrates of two or more whey proteins, containing by weight more than 80 % whey proteins, calculated on the dry matter), albuminates and other albumin derivatives. Covers products derived from eggs and derived from milk whether for human consumption or not for human consumption (including animal feed purposes) as specified: Egg products and dairy products, and processed products for human consumption are as defined in Annex I to Regulation (EC) No 853/2004. Specific requirements for milk, milk-based products and colostrums not for human consumption are set out in Row 4 of Table 1 of Section 1 of Chapter I of Annex XIV to Regulation (EU) No 142/2011 and for egg products not for human consumption in Row 9 of Table 1 of Section 1 of Chapter I of Annex XIV to Regulation (EU) No 142/2011. Ex35 03 00 Gelatine (including gelatine in rectangular [including square] sheets, whether or not surface-worked or coloured) and gelatine derivatives; isinglass; other glues of animal origin, excluding casein glues of heading 3501. Covers gelatine for human consumption and for the food industry. Gelatine classified in heading 9602, (worked, unhardened gelatin and articles of unhardened gelatin (for example, empty capsules)) are excluded from veterinary checks. Specific requirements are set out in Row 5 of Table 1 of Section 1 of Chapter I of Annex XIV to Regulation (EU) No 142/2011 for gelatine and hydrolysed protein not for human consumption and in Section 11 of Chapter II of Annex XIV to that Regulation for photogelatine. Ex35 04 00 Peptones and their derivatives; other protein substances and their derivatives, not elsewhere specified or included; hide powder whether or not chromed. Covers collagen and hydrolysed proteins for human consumption and for the food industry. Specific requirements for collagen are set out in Row 8 and for hydrolysed protein in Row 5 of Table 1 of Section 1 of Chapter I of Annex XIV to Regulation (EU) No 142/2011. Covers protein based collagen products derived from hides, skins and tendons of animals, including bones in the case of pigs, poultry and fish. Covers hydrolysed proteins consisting of polypeptides, peptides or amino acids, and mixtures thereof, obtained by the hydrolysis of animal by-products. They are excluded from veterinary checks when they are used as additives in food preparations (heading 2106). Covers any milk by-products for human consumption in case they are not covered in heading 0404. Ex35071000 Rennet and concentrates thereof. Rennet and concentrates for human consumption, deriving from animal products only. CHAPTER 38 Miscellaneous chemical products CN code Description Qualification and explanation (1) (2) (3) Ex38220000 Diagnostic or laboratory reagents on a backing, prepared diagnostic or laboratory reagents whether or not on a backing, other than those of heading 3002 or 3006; certified reference materials. Deriving from animal products only. Ex38251000 Municipal waste All catering waste containing animal products including used kitchen oils containing animal products (Article 2(2)(g)(iii) of Regulation (EC) No 1069/2009). 3826 00 Biodiesel and mixtures thereof, not containing or containing less than 70 % by weight of petroleum oils or oils obtained from bituminous minerals All rendered fats including oils or fats of animal origin as set out in Row 17 of Table 2 of Section 1 of Chapter II of Annex XIV to Regulation (EU) No 142/2011. CHAPTER 39 Plastics and articles thereof CN code Description Qualification and explanation (1) (2) (3) Ex39139000 Other natural polymers (except alginic acid, its salts and esters) and modified natural polymers (for example, hardened proteins, chemical derivatives of natural rubber), not elsewhere specified or included, in primary forms. Deriving from animal products only, for example, chondroitin sulphate, glucosamine, chitosan. Ex39171010 Artificial guts (sausage casings) of hardened protein or of cellulosic materials. Deriving from animal products only. CHAPTER 41 Raw hides and skins (other than furskins) and leather General remarks Hides and skins of ungulates only covered in headings 4101, 4102, 4103 are to be subjected to veterinary checks. Specific requirements for hides and skins of ungulates are laid down in Row 4 and 5 of Table 2, Section 1, Chapter II of Annex XIV to Regulation (EU) No 142/2011. The expression treated hides and skins  is defined for the relevant products in Annex I to Regulation (EU) No 142/2011. Notes to Chapter 41 (extract from the Notes to this Chapter of the Combined Nomenclature (CN) as laid down in Annex I to Regulation (EEC) No 2658/87) 1. This chapter does not cover (a) parings or similar waste, of raw hides or skins (heading 0511); (b) bird skins or parts of bird skins, with their feathers or down, of heading 0505 or 6701; (c) hides or skins, with the hair or wool on, raw, tanned or dressed (Chapter 43); the following are, however, to be classified in Chapter 41, namely, raw hides and skins with the hair or wool on, of bovine animals (including buffalo), of equine animals, of sheep or lambs (except Astrakhan, Broadtail, Caracul, Persian or similar lambs, Indian, Chinese, Mongolian or Tibetan lambs), of goats and kids (except Yemen, Mongolian or Tibetan goats and kids), of swine (including peccary), of chamois, of gazelle, of camels (including dromedaries), of reindeer, of elk, of deer, of roebucks or of dogs. CN code Description Qualification and explanation (1) (2) (3) Ex41 01 Raw hides and skins of bovine (including buffalo) or equine animals (fresh, or salted, dried, limed, pickled or otherwise preserved, but not tanned, parchment-dressed or further prepared), whether or not dehaired or split. Veterinary checks only apply to fresh, chilled or treated, skins and hides, including dried, dry-salted, wet salted, or preserved by a process other than by tanning or an equivalent process. Import without restrictions may be possible for treated hides and skins as referred to in point C 2 of Chapter V of Annex XIII to Regulation (EU) No 142/2011, if in compliance with Article 41(3) of Regulation (EC) No 1069/2009, in particular for ex 4101 20 80 and ex 4101 50 90. Ex41 02 Raw skins of sheep or lambs (fresh, or salted, dried, limed, pickled or otherwise preserved, but not tanned, parchment-dressed or further prepared), whether or not with wool on or split, other than those excluded by Note 1 (c) to this Chapter. Veterinary checks only apply to fresh, chilled or treated skins and hides, including dried, dry-salted, wet salted, or preserved by a process other than by tanning or an equivalent process. Import without restrictions may be possible for treated hides and skins as referred to in point C 2 of Chapter V of Annex XIII to Regulation (EU) No 142/2011, if in compliance with Article 41(3) of Regulation (EC) No 1069/2009, in particular for ex 4102 21 00 and ex 4102 29 00. Ex41 03 Other raw hides and skins (fresh, or salted, dried, limed, pickled or otherwise preserved, but not tanned, parchment-dressed or further prepared), whether or not dehaired or split, other than those excluded by Note 1 (b) or 1 (c) to this Chapter. Veterinary checks only apply to fresh, chilled or treated skins and hides, including dried, dry-salted, wet salted, or preserved by a process other than by tanning or an equivalent process. Import without restrictions may be possible for treated hides and skins as referred to in point C 2 of Chapter V of Annex XIII to Regulation (EU) No 142/2011, if in compliance with Article 41(3) of Regulation (EC) No 1069/2009, in particular for ex 4103 90 00. CHAPTER 42 Articles of leather; saddlery and harness; travel goods, handbags and similar containers; articles of animal gut (other than silkworm gut) Notes to Chapter 42 (extract from the Notes to this Chapter of the Combined Nomenclature (CN) as laid down in Annex I to Regulation (EEC) No 2658/87) 2. This chapter does not cover (amongst other products) the following of veterinary interest: (a) sterile surgical catgut or similar sterile suture materials (heading 3006); ¦ (ij) strings, skins for drums or the like, or other parts of musical instruments (heading 9209). ¦ CN code Description Qualification and explanation (1) (2) (3) Ex42050090 Other articles of leather or of composition leather. Covers material for manufacture of dogchews. Ex42060000 Articles of gut (other than silkworm gut) of goldbeaters skin, of bladders or of tendons. Covers material for manufacture of dogchews. CHAPTER 43 Furskins and artificial fur; manufactures thereof Notes to Chapter 43 (extract from the Notes to this Chapter of the Combined Nomenclature (CN) as laid down in Annex I to Regulation (EEC) No 2658/87) 1. Throughout the nomenclature, references to furskins , other than raw furskins of heading 4301, apply to hides and skins of all animals which have been tanned or dressed with the wool on. 2. This chapter does not cover: (a) bird skins or parts of bird skins, with their feathers or down (heading 0505 or 6701); (b) raw hides or skins, with the hair or wool on, of Chapter 41 (see note 1(c) to that chapter); ¦ Extract from the Harmonised System Explanatory Notes Heading 4301: Furskins are regarded as raw and falling in this heading not only when in the natural state, but also if cleaned and preserved from deterioration, e.g., by drying or salting (wet or dry). CN code Description Qualification and explanation (1) (2) (3) Ex43 01 Raw furskins (including heads, tails, paws and other pieces or cuttings, suitable for furriers use), other than raw hides and skins of headings 4101, 4102 or 4103. All, excluding furskins treated in accordance with Chapter VIII of Annex XIII to Regulation (EU) No 142/2011, if in compliance with Article 41(3) of Regulation (EC) No 1069/2009. Covers the following subheadings: Ex43011000 (of mink, whole, with or without head, tail or paws): specific requirements for derived products for uses outside the feed chain (fur) are set out in Row 14 of Table 2 of Section 1 of Chapter II of Annex XIV to Regulation (EU) No 142/2011. Ex43013000 (of lamb, the following: Astrakhan, Broadtail, Caracul, Persian and similar lamb, Indian, Chinese, Mongolian, or Tibetan lamb, whole, with or without the head, tail, or paws): specific requirements for hides and skins of ungulates are set out in Row 5 of Table 2 of Section 1 of Chapter II of Annex XIV to Regulation (EU) No 142/2011. Ex43016000 (of fox, whole, with or without head, tail or paws): specific requirements for derived products for uses outside the feed chain (fur) are set out in Row 14 of Table 2 of Section 1 of Chapter II of Annex XIV to Regulation (EU) No 142/2011. Ex43018000 (other furskins, whole, with or without head, tail or paws): other than ungulates, for example marmots, wild felines, seals, nutria. Specific requirements for derived products for uses outside the feed chain (fur) are set out in Row 14 of Table 2 of Section 1 of Chapter II of Annex XIV to Regulation (EU) No 142/2011. Ex43019000 (heads, tails, paws and other pieces or cuttings, suitable for furriers use): specific requirements for derived products for uses outside the feed chain (fur) are set out in Row 14 of Table 2 of Section 1 of Chapter II of Annex XIV to Regulation (EU) No 142/2011. CHAPTER 51 Wool, fine or coarse animal hair; horsehair yarn and woven fabric General remarks For headings 5101 to 5103 specific requirements for untreated wool and hair are set out in Row 8 of Table 2 of Section 1 of Chapter II of Annex XIV to Regulation (EU) No 142/2011. The term untreated  is defined for the relevant product in Annex I to Regulation (EU) No 142/2011. Note to Chapter 51 1. Throughout the nomenclature: (a) Wool  means the natural fibre grown by sheep or lambs. (b) Fine animal hair  means the hair of alpaca, llama, vicuna, camel (including dromedary), yak, angora, Tibetan, Kashmir or similar goats (but not common goats), rabbit, (including angora rabbit), hare, beaver, nutria or muskrat. (c) Coarse animal hair  means the hair of animals not mentioned above, excluding brush-making hair and bristles (heading 0502) and horsehair (heading 0511). Extract from the Harmonised System Explanatory Notes Throughout the nomenclature the expression coarse animal hair  means all other animal hair than fine animal hair  with the exception of, inter alia, pigs bristles or hair (heading 0502), see also Chapter Note 1.(c) above. CN code Description Qualification and explanation (1) (2) (3) Ex51 01 Wool, not carded or combed. Untreated wool. Ex51 02 Fine or coarse animal hair, not carded or combed. Untreated hair, including coarse hair from the flanks of bovine or equine animals. Ex51 03 Waste of wool or of fine or coarse animal hair, including yarn waste but excluding garneted stock. Untreated wool or hair. CHAPTER 67 Prepared feathers and down and articles made of feathers or of down; artificial flowers; articles of human hair Extract from the Harmonised System Explanatory Notes Heading 6701 covers: (A) Skins and other parts of birds with their feathers or down, feathers and down, and parts of feathers, which though not yet constituting made up articles, have undergone a process other than a simple treatment of cleaning, disinfection or preservation (see Explanatory Note to heading 0505); the goods of this heading may, for example, be bleached, dyed, curled or waved. (B) Articles made of skins or of other parts of birds with their feathers or down, articles made of feathers, of down or of parts of feathers, even if the feathers or down, etc., are unworked or merely cleaned, but not including articles made of scapes or quills. The heading therefore includes: (1) Single feathers the quills of which have been wired or bound for use as, for example, millinery mounts, and also single composite feathers assembled from different elements. (2) Feathers assembled in the form of clusters, and feathers or down assembled by glueing or fixing on textile fabric or other base. (3) Trimmings made of birds, parts of birds, of feathers or down, for hats, boas, collars, capes or other articles of apparel or clothing accessories. (4) Fans made of ornamental feathers, with frames of any material. However, fans with frames or precious metal are classified in heading 7113. CN code Description Qualification and explanation (1) (2) (3) Ex67010000 Skins and other parts of birds with their feathers or down, feathers, parts of feathers, down and articles thereof (other than goods of heading 0505 and worked quills and scapes). Only skins and other parts of birds with their feathers or down, feathers and down, and parts of feathers, which have undergone a process other than a simple treatment of cleaning, disinfection or preservation. Specific requirements for feathers are set out in Row 9 of Table 2 of Section 1 of Chapter II of Annex XIV to Regulation (EU) No 142/2011. Articles of unworked or merely cleaned skins, feathers or down, and parts of feathers; for example single feathers the quills of which have been wired or bound for use as, for example, millinery mounts, and also single composite feathers assembled from different elements, trimmings made of feathers or down, for example for hats, boas, collars; excluding treated decorative feathers, treated feathers carried by travellers for their private use or consignments of treated feathers sent to private individuals for non industrial purposes. CHAPTER 95 Toys, games and sports requisites; parts and accessories thereof CN code Description Qualification and explanation (1) (2) (3) Ex95081000 Travelling circuses and travelling menageries. Only with live animals. Ex95089000 Other: fairground amusements, travelling theatres. Only with live animals. CHAPTER 97 Works of art, collectors pieces and antiques CN code Description Qualification and explanation (1) (2) (3) Ex97050000 Collections and collectors pieces of zoological, botanical, mineralogical, anatomical, historical, archaeological, palaeontological, ethnographic or numismatic interest. Animal derived products only. Specific requirements for game trophies are set out in Row 6 of Table 2 of Section 1 of Chapter II of Annex XIV to Regulation (EU) No 142/2011. Excludes game trophies from ungulates or birds having undergone a complete taxidermy treatment ensuring their preservation at ambient temperatures and game trophies from other species than ungulates and birds (whether treated or untreated). CHAPTER 99 Special Combined Nomenclature codes Sub-chapter II Statistical codes for certain specific movements of goods (5) General remarks These special CN codes are to be applied for export only  for import, the CN codes relating to each single product have to be applied. However, these special CN codes shall be applied for non-complying products of animal origin, which are originating from third countries and are destined for ship supply as provided for by Articles 12 and 13 of Directive 97/78/EC. CN code Description Qualification and explanation (1) (2) (3) Ex99302400 Goods from CN Chapters 1 to 24 delivered to vessels and aircraft. Only products of animal origin destined for ship supply as provided for in Articles 12 and 13 of Directive 97/78/EC. Ex99309900 Goods classified elsewhere than in CN Chapters 1 to 24 and 27 delivered to vessels and aircraft. Only products of animal origin destined for ship supply as provided for in Articles 12 and 13 of Directive 97/78/EC. (1) OJ L 198, 20.7.1987, p. 1. (2) OJ C 137, 6.5.2011, p. 1. (3) OJ L 268, 14.9.1992, p. 54. (4) OJ L 337, 16.12.2008, p. 41. (5) Annex to Commission Regulation (EU) No 1228/2010.